     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES WOODS JR., et al.,                         No. 2:18-cv-02918-TLN-DMC
12                      Plaintiffs,
13           v.                                        ORDER
14    COUNTY OF TEHAMA, et al.,
15                      Defendants.
16

17          This matter is before the Court on Defendants County of Tehama (“County”), Tehama

18   County Sheriff’s Office (“Sheriff’s Office”), Sheriff Dave Hencratt (“Hencratt”), and Assistant

19   Sheriff Phil Johnston (“Johnston”) (collectively, “County Defendants”) Motion to Dismiss. (ECF

20   No. 46.) Plaintiffs James Woods, Jr. and James Woods Sr. (collectively, “Plaintiffs”) filed an

21   opposition. (ECF No. 47.) County Defendants filed a reply. (ECF No. 50.)

22          Also before the Court is Defendant Rancho Tehama Association, Inc.’s (“RTA”) Motion

23   to Dismiss. (ECF No. 38.) Plaintiffs filed an opposition. (ECF No. 43.) RTA filed a reply.

24   (ECF No. 44.)

25          For the reasons set forth below, the Court GRANTS County Defendants’ motion (ECF

26   No. 46) and DENIES RTA’s motion (ECF No. 38) as moot.

27   ///

28   ///
                                                      1
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 2 of 14


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          The Court need not recount all background facts, as they are set forth fully in the Court’s

 3   August 4, 2020 Order. (See ECF No. 35.) In short, this action arises from a mass shooting that

 4   occurred on November 14, 2017. (Id.) The shooter, Kevin Neal (“Neal”) killed at least five

 5   people and wounded at least a dozen more. (Id.) Neal shot at Plaintiffs after rear-ending their

 6   vehicle. (Id. at 4.) James Woods, Jr. sustained a gunshot wound to his face and James Woods,

 7   Sr. sustained injury from shrapnel hitting his left cheekbone, under his right eye, and his ear. (Id.)

 8          Plaintiffs filed the instant action on November 5, 2018. (ECF No. 1.) The Court granted

 9   County Defendants’ motion to dismiss the Complaint on August 4, 2020 (ECF No. 35) and

10   denied RTA’s motion to dismiss as moot on September 3, 2020 (ECF No. 37). Plaintiffs filed the

11   operative First Amended Complaint (“FAC”) on September 3, 2020. (ECF No. 36.) Plaintiffs

12   assert the following claims: (1) a 42 U.S.C. § 1983 (“§ 1983”) claim for violation of due process

13   under the Fourteenth Amendment against County Defendants; (2) a § 1983 claim for violation of

14   equal protection under the Fourteenth Amendment against County Defendants; (3) a § 1983

15   Monell claim for failure to train/supervise against County Defendants; (4) failure to perform

16   mandatory duties in violation of California Government Code § 815.6 against County

17   Defendants; (5) negligent supervision, training, retention, and ratification against County

18   Defendants; (6) negligence per se against County Defendants; (7) negligence/negligent premises

19   liability against RTA; (8) public and private nuisance against all Defendants; and (9) negligent

20   infliction of emotional distress against all Defendants. (See generally id.)
21          RTA and County Defendants filed separate motions to dismiss the FAC. (ECF Nos. 38,

22   46). Both motions are brought pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6).

23          II.     STANDARD OF LAW

24          A motion to dismiss for failure to state a claim upon which relief can be granted under

25   Rule 12(b)(6) tests the legal sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th

26   Cir. 2001). Rule 8(a) requires that a pleading contain “a short and plain statement of the claim
27   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see also Ashcroft v. Iqbal, 556

28   U.S. 662, 677–78 (2009). Under notice pleading in federal court, the complaint must “give the
                                                        2
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 3 of 14


 1   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic

 2   v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotations omitted). “This simplified

 3   notice pleading standard relies on liberal discovery rules and summary judgment motions to

 4   define disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema

 5   N.A., 534 U.S. 506, 512 (2002).

 6          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

 7   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court must give the plaintiff the benefit of every

 8   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

 9   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

10   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

11   relief.” Twombly, 550 U.S. at 570 (internal citation omitted).

12          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

13   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

14   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

15   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

16   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

17   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

18   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements, do not suffice.”). Thus, ‘[c]onclusory allegations of law and unwarranted inferences

20   are insufficient to defeat a motion to dismiss for failure to state a claim.” Adams v. Johnson, 355,
21   F.3d 1179, 1183 (9th Cir. 2004) (citations omitted). Moreover, it is inappropriate to assume the

22   plaintiff “can prove facts that it has not alleged or that the defendants have violated the . . . laws

23   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

24   Council of Carpenters, 459 U.S. 519, 526 (1983).

25          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

26   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim
27   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

28   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
                                                         3
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 4 of 14


 1   680. While the plausibility requirement is not akin to a probability requirement, it demands more

 2   than “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility

 3   inquiry is “a context-specific task that requires the reviewing court to draw on its judicial

 4   experience and common sense.” Id. at 679. Thus, only where a plaintiff fails to “nudge [his or

 5   her] claims . . . across the line from conceivable to plausible[,]” is the complaint properly

 6   dismissed. Id. at 680 (internal quotations omitted).

 7          In ruling on a motion to dismiss, a court may consider only the complaint, any exhibits

 8   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

 9   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.

10   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998); see also Daniels-

11   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (the court need not accept as true

12   allegations that contradict matters properly subject to judicial notice).

13          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

14   amend even if no request to amend the pleading was made, unless it determines that the pleading

15   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

16   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995));

17   see also Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

18   denying leave to amend when amendment would be futile). Although a district court should

19   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

20   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its complaint.”
21   Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir. 2013) (quoting

22   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

23          III.    ANALYSIS

24          County Defendants and RTA move to dismiss all Plaintiffs’ claims against them. Because

25   this Court’s subject matter jurisdiction depends on Plaintiffs’ federal claims against County

26   Defendants (see ECF No. 36 at 7), the Court first addresses Plaintiffs’ § 1983 claims for due
27   process, equal protection, and Monell violations. As will be discussed, because Plaintiffs fail to

28   state a viable federal claim — and it is unclear whether they can do so in an amended complaint
                                                        4
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 5 of 14


 1   — the Court declines to address Plaintiffs’ state law claims in the interest of judicial economy.

 2                  A.      Federal Claims

 3                          i.      Claim One: Due Process

 4          Plaintiffs bring their due process claim against County Defendants and Does 1–10 under

 5   the state created danger theory. (ECF No. 36 at 33.) In order to prevail under a state created

 6   danger theory, a plaintiff must show (1) there was “affirmative conduct on the part of the state in

 7   placing the plaintiff in danger” and (2) the state acted with “deliberate indifference” to a “known

 8   or obvious danger.” Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011) (citing Munger v.

 9   City of Glasgow Police Dep’t, 227 F.3d 1082, 1086 (9th Cir. 2000); L.W. v. Grubbs, 92 F.3d 894,

10   900 (9th Cir. 1996)). The Court further notes that should Plaintiffs be able to establish a

11   constitutional violation under this theory, the County and Department can only be held liable if

12   there is a municipal policy or practice which was the driving force behind the deprivation, or, on

13   the part of Hencratt and Johnston, if they had a personal involvement in the deprivation or if their

14   wrongful acts were sufficiently causally related to the deprivation. Monell v. Dep’t of Social

15   Serv., 436 U.S. 658, 691 (1978); Hansen v. Black, 885 F.2d 642, 645–46 (9th Cir. 1989).

16          In its previous order, the Court concluded Plaintiffs’ allegations that officers (1) ignored

17   credible complaints about Neal and (2) threatened Neal’s victims for reporting crimes were not

18   “affirmative act[s] that placed the victims in a more dangerous position.” (ECF No. 35 at 9–10.)

19   Because Plaintiffs failed to allege officers took any affirmative action, the Court declined to

20   address deliberate indifference. (Id. at 11.)
21          In the instant motion, County Defendants again argue Plaintiffs fail to allege affirmative

22   action. (ECF No. 46-1 at 11–14.) In opposition, Plaintiffs highlight the following new

23   allegations in the FAC: (1) when responding to a complaint about Neal’s shooting in 2016,

24   officers told Neal he could discharge firearms as long as he did so “in a safe manner” when they

25   knew he had not been doing so and that the discharge of firearms was prohibited in the

26   community; (2) after a criminal protective order against Neal became effective in early 2017,
27   officers improperly left it up to Neal to voluntarily turn in his firearms and did not follow up

28   when Neal’s wife called and reported her firearm as stolen, which communicated to Neal that
                                                        5
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 6 of 14


 1   County Defendants did not care if he continued to own and discharge firearms; (3) County

 2   Defendants communicated to Neal they did not enforce protective order violations or take illegal

 3   possession of firearms seriously when they refused to respond to Neal’s complaints in July 2017

 4   about other individuals brandishing firearms and violating restraining orders; and (4) Neal knew

 5   that County Defendants failed to adequately respond to complaints about Neal possessing and

 6   shooting firearms on his property toward his neighbor’s homes. (ECF No. 47 at 17–21.)

 7   Plaintiffs argue these allegations constitute affirmative action by County Defendants in that they

 8   “communicated explicitly (by direct contact) and implicitly (via a general and conspicuous

 9   pattern and practice of not taking complaints of Neal’s violent and illegal behavior seriously) that

10   Neal could continue to act with impunity, discharge firearms, and terrorize the community

11   without facing law enforcement repercussions.” (Id. at 16.) To support this proposition,

12   Plaintiffs rely primarily on three Second Circuit cases: Pena v. DePrisco, 432 F.3d 98 (2d Cir.

13   2005), Dwares v. City of N.Y., 985 F.2d 94 (2d Cir. 1993), and Okin v. Vill. of Cornwall-on-

14   Hudson Police Dep’t, 577 F.3d 415 (2d Cir. 2009). (Id. at 13–15.) Even if this Court were to

15   apply the foregoing Second Circuit authority, however, these cases are easily distinguishable.

16          In Dwares, police officers allegedly told skinheads in advance of a political rally that they

17   would not interfere with assaults or arrest those responsible for them. 985 F.2d at 99. The

18   Dwares court stated “[s]uch a prearranged official sanction of privately inflicted injury would

19   surely have violated the victim’s rights under the Due Process Clause.” Id. In contrast, Plaintiffs

20   do not allege any officers explicitly told Neal it was acceptable to harm others or that he would
21   not be arrested if he did so. Plaintiffs argue officers “directly communicated” their approval by:

22   (1) telling Neal in 2016 there “was nothing they could do” so as long as he was shooting his

23   firearms “in a safe manner” despite knowing Neal was not shooting in a safe manner and had

24   recently assaulted someone; (2) allowing Neal to voluntarily turn in firearms after the criminal

25   protective order was issued and failing to follow up with a subsequent report from Neal’s wife

26   that her firearm was missing; (3) refusing to respond to Neal’s reports of another individual
27   brandishing a weapon; and (4) ignoring numerous reports regarding Neal’s dangerous activities.

28   (ECF No. 47 at 17–18.) None of these communications with Neal come close to the “prearranged
                                                       6
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 7 of 14


 1   official sanction” of violence that occurred in Dwares. As to Plaintiffs’ allegations about the

 2   officers’ inaction, even the Dwares court recognized “an allegation simply that police officers had

 3   failed to act upon reports of past violence would not implicate the victim’s rights under the Due

 4   Process Clause.” 985 F.2d at 99.

 5          In Pena, an off-duty officer killed a number of people while driving intoxicated. 432 F.3d

 6   at 102. The plaintiff alleged supervisory personnel encouraged the off-duty officer to drink in

 7   excess and drive under the influence by routinely drinking with him in the precinct parking lot,

 8   drinking and riding with him on the date of the incident, and otherwise communicating their

 9   approval by condoning the misconduct. Id. at 110–11. The court found such allegations

10   amounted to a state created danger claim because state officials implicitly communicated to the

11   off-duty officer that he would not be “arrested, punished, or otherwise interfered with while

12   engaging in misconduct that [was] likely to endanger the life, liberty, or property of others.” Id.

13   at 111–12. Importantly, “the Ninth Circuit has not adopted the Pena [c]ourt’s holding that the

14   affirmative conduct element of the state-created danger doctrine may occur ‘implicitly.’”

15   Jamison v. Storm, 426 F. Supp. 2d 1144, 1156 (W.D. Wash. 2006). Even if this Court found

16   Pena to be persuasive, the facts are much different here. In Pena, officers and supervisors

17   routinely drank at work with the off-duty officer and knew he was driving while drunk. 432 F.3d

18   at 110–11. Here, there are no allegations that County Defendants or any other officers

19   participated in or encouraged Neal’s violence. There are no allegations to suggest that officers

20   implicitly communicated to Neal that he would “not be arrested, punished, or otherwise interfered
21   with” if he harmed others. Id. at 111. To the contrary, Plaintiffs allege Neal was arrested for

22   threatening individuals and firing a gun over their heads in January 2017, which resulted in the

23   issuance of the criminal protective order and a civil restraining order. (ECF No. 36 at 19.) At

24   most, Plaintiffs assert “a failure to prevent misbehavior and to reprimand or punish” Neal for

25   complaints about owning and shooting firearms on his property after January 2017, which is

26   insufficient to state a due process claim. 432 F.3d at 112.
27          In Okin, the court found there was “a genuine issue of material fact as to whether

28   [officers] implicitly but affirmatively encouraged [the assailant’s] domestic violence.” 577 F.3d
                                                       7
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 8 of 14


 1   at 430. The court cited an occasion when officers discussed football with the assailant during

 2   their response to the victim’s complaint that he had beaten and tried to choke her. Id. The court

 3   also emphasized there were numerous occasions when the officers responded to the victim’s

 4   complaints without filing a domestic incident report, interviewing the assailant, or making an

 5   arrest, even after the assailant told the officers he could not “help it sometime when he smack[ed]

 6   . . . [the victim] around.” Id. The court stated the evidence showed “an escalating series of

 7   incidents” where the officers “openly expressed camaraderie with [the assailant] and contempt for

 8   [the victim],” which could be viewed as ratcheting up the threat of danger to the victim. Id.

 9   Unlike Okin, there are no allegations here that officers ever expressed camaraderie with Neal or

10   contempt for potential victims.

11          The only Ninth Circuit case Plaintiffs cite on this issue is Kennedy v. City of Ridgefield,

12   439 F.3d 1055 (9th Cir. 2006). (ECF No. 47 at 13.) In Kennedy, Kimberly Kennedy contacted a

13   police department to report that a neighbor molested her young daughter. Id. at 1057. Kennedy

14   warned the officer that the neighbor had “violent tendencies.” Id. The officer “assured Kennedy

15   she would be given notice prior to any police contact with the [neighbor’s family] about her

16   allegations.” Id. at 1058. Despite this promise, the officer drove to the neighbor’s residence and

17   informed the neighbor’s family of the allegations prior to warning Kennedy. Id. Later that

18   evening, the suspect broke into Kennedy’s house and shot Kennedy and her husband, killing the

19   husband. Id. The Ninth Circuit found that, by notifying the neighbor’s family of the allegations

20   “before the Kennedys had the opportunity to protect themselves from this violent response to the
21   news,” the officer “affirmatively created an actual, particularized danger Kennedy would not

22   otherwise have faced.” Id. at 1063 (emphasis added).

23          Unlike Kennedy, Plaintiffs’ allegations do not lend even a reasonable inference that

24   officers “affirmatively created an actual, particularized” danger to Plaintiffs. Consistent with

25   Kennedy, other Ninth Circuit courts have permitted claims to proceed under the state created

26   danger theory only where the state actor played a significant role in creating the dangerous
27   situation. See Munger, 227 F.3d at 1082 (holding police officers could be held liable for the

28   death of a visibly drunk patron from hypothermia they had ejected from a bar on an extremely
                                                       8
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 9 of 14


 1   cold night); Penilla v. City of Huntington Park, 115 F.3d 707 (9th Cir. 1997) (holding as viable a

 2   state created danger claim against police officers who, after finding a man in grave need of

 3   medical care, cancelled a request for paramedics and locked him inside his house); L.W. v.

 4   Grubbs, 974 F.2d 119 (9th Cir. 1992) (holding state employees could be liable for the rape of a

 5   registered nurse assigned to work alone with a known, violent sex-offender); Wood v. Ostrander,

 6   879 F.2d 583 (9th Cir. 1989) (holding state could be liable for the rape of a woman that an officer

 7   had left stranded in a known high-crime area late at night). Here, the officers’ alleged conduct

 8   falls far short of this standard. Although the officers may have been able to prevent the injuries,

 9   that does not mean they created an “actual, particularized” danger that did not otherwise exist.

10   See DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 203 (1989) (“The most that

11   can be said of the state functionaries in this case is that they stood by and did nothing when

12   suspicious circumstances dictated a more active role for them.”). As stated in this Court’s

13   previous order, Plaintiffs’ allegations make clear that “Neal was, and would have remained, a

14   dangerous individual prone to violent behavior” regardless of the officers’ conduct.1 (ECF No.

15   35 at 10–11.)

16          For all these reasons, Plaintiffs fail to allege affirmative action by County Defendants or

17   any particular officer that created the danger posed by Neal. As such, Plaintiffs fail to assert a

18   viable due process claim under the state created danger theory. In its prior order, the Court

19   informed Plaintiffs what was necessary to state a plausible due process claim. Plaintiffs failed to

20   do so and instead relied on many of the same allegations and arguments the Court previously
21   rejected. Plaintiffs fail to persuade the Court that they can allege additional facts that would cure

22

23   1
             Plaintiffs also argue County Defendants “cut off other sources of assistance to Rancho
     Tehama, for example, instructing CalFire not to respond to pleas for assistance.” (ECF No. 47 at
24   16.) Plaintiffs do not cite where in the FAC these allegations can be found. The Court can locate
     only one reference to a situation in July 2017 when CalFire received a call from Neal alleging he
25
     could smell a “burning perfume” he thought was methamphetamine. (ECF No. 36 at 26.)
26   Plaintiffs allege County Defendants recommended CalFire not investigate this incident because
     Neal “had reality issues and was also a firearms owner.” (Id.) Plaintiffs allege this shows County
27   Defendants instructed CalFire not to respond, but they fail to explain how this allegation is
     relevant to or contributed to the danger that occurred on November 14, 2017. (Id.)
28
                                                        9
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 10 of 14


 1    the deficiencies in this claim. Therefore, the Court DISMISSES Plaintiffs’ due process claim

 2    without leave to amend.2

 3                           ii.     Claim Two: Equal Protection

 4           Plaintiffs bring their equal protection claim against County Defendants and Does 1–10.

 5    (ECF No. 36 at 52.) As a preliminary matter, Plaintiffs argue the Court should deny County

 6    Defendants’ challenge to the equal protection claim because County Defendants did not challenge

 7    this claim in their original motion to dismiss. (ECF No. 47 at 23.) “If a failure-to-state-a-claim

 8    defense under Rule 12(b)(6) was not asserted in the first motion to dismiss under Rule 12, Rule

 9    12(h)(2) tells us that it can be raised, but only in a pleading under Rule 7, in a post-answer motion

10    under Rule 12(c), or at trial.” In re Apple iPhone Antitrust Litig., 846 F.3d 313, 318 (9th Cir.

11    2017). However, the Ninth Circuit has adopted a “very forgiving” approach and allows district

12    courts to consider new arguments in successive motions to dismiss in the interest of judicial

13    economy. Id. at 318–19. Because the issue has now been fully briefed, the Court will consider

14    the merits of County Defendants’ arguments.

15           “The Equal Protection Clause of the Fourteenth Amendment commands that no state shall

16    ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

17    direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

18    Living Ctr., Inc., 473 U.S. 432, 439 (1985). In order to state an equal protection claim, a plaintiff

19    must allege: (1) the municipal defendants treated him differently from others similarly situated;

20    (2) this unequal treatment was based on an impermissible classification; (3) the municipal
21    defendants acted with discriminatory intent in applying this classification; and (4) the plaintiff

22    suffered injury as a result of the discriminatory classification. Moua v. City of Chico, 324 F.

23

24    2
              The Court also notes that to the extent Plaintiffs’ claim is based on the actions of
      individual “Doe” officers, those officers would likely be granted qualified immunity based on the
25
      lack of clearly established law on this issue. See, e.g., Decoria v. Cnty. of Jefferson, 333 F. App’x
26    171, 173 (9th Cir. 2009) (“[W]e have never decided the question of whether a defendant officer
      violates a plaintiff’s constitutional rights when, as in this case, the officer’s challenged actions
27    were not directed toward the plaintiff, but rather toward another person who later harmed the
      plaintiff.”).
28
                                                        10
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 11 of 14


 1    Supp. 2d 1132, 1137 (E.D. Cal. 2004). The denial of police protection to disfavored persons

 2    stemming from discriminatory intent or motive violates the Equal Protection Clause. Estate of

 3    Macias v. Ihde, 219 F.3d 1018 (9th Cir. 2000). However, “in police failure-to-serve cases, the

 4    courts consistently have required more evidence of discriminatory intent than a simple failure of

 5    diligence, perception, or persistence in a single case. . . .” Moua, 324 F. Supp. 2d at 1140.

 6           County Defendants argue Plaintiffs fail to allege discriminatory intent or motive. (ECF

 7    No. 46-1 at 17.) In opposition, Plaintiffs argue the following allegations in the FAC show

 8    discriminatory intent: (1) Defendants were biased and prejudiced against Rancho Tehama based

 9    on the perception that the community was impoverished, isolated, and a haven for “lowlifes, drug

10    use, and general lawlessness”; (2) based on these biases and prejudices, Defendants withheld

11    from the community ordinary and reasonable police response, protection, and enforcement

12    services compared to other communities within their jurisdiction, “particularly involving [Neal]”;

13    (3) Defendants’ discriminatory purpose was to allow the community to experience and suffer the

14    dangerous and lawless effects of the community’s own fault and making; and (4) Defendants’

15    conduct had the discriminatory effect of exposing Plaintiffs to the danger posed by Neal. (ECF

16    No. 47 at 25–26.)

17           Plaintiffs’ somewhat attenuated claim seems to allege that officers violated their equal

18    protection rights by failing to respond to complaints about Neal because the parties resided in the

19    “impoverished,” “lowlife,” and “lawless” community of Rancho Tehama. (See ECF No. 36 at

20    53–54.) Plaintiffs fail to cite any case law where an individual raised a similar equal protection
21    claim. Indeed, “the typical fact pattern in . . . cases [regarding alleged unequal protection of

22    police services] involves domestic violence and repeated calls for police intervention by a female

23    victim,” which is not analogous to the instant case. Moua, 324 F. Supp. 2d at 1139–40.

24    Moreover, Plaintiffs fail to cite any factual allegations suggesting that officers withheld police

25    services in response to complaints about Neal because of any bias or perception about Rancho

26    Tehama, or that officers would have acted differently under the circumstances if Neal resided in
27    another community. The FAC includes numerous allegations suggesting police responded to

28    complaints about Neal in a particular way because of Neal’s specific characteristics. For
                                                        11
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 12 of 14


 1    example, Plaintiffs allege officers indicated Neal was “not law enforcement friendly,” “would not

 2    come to the door,” “had reality issues,” and “was also a firearms owner.” (ECF No. 36 at 56–57.)

 3    While the FAC also alleges the officers dismissed complaints about Neal because the callers were

 4    deemed “not credible,” there are no factual allegations to suggest officers based these credibility

 5    determinations on broad perceptions about Rancho Tehama. (Id. at 57.) Put simply, there are no

 6    factual allegations to lend even a reasonable inference that officers treated Rancho Tehama

 7    residents, including Plaintiffs, worse than residents of other communities, much less that officers

 8    did so based on any bias or perception about Rancho Tehama. It seems that Plaintiffs’ claim

 9    relates to “a simple failure of diligence, perception, or persistence” in cases involving Neal

10    specifically, not Rancho Tehama generally. See Moua, 324 F. Supp. 2d at 1140. Plaintiffs fail to

11    explain how this is sufficient to state an equal protection claim. Accordingly, the first element for

12    such a claim — different treatment from others similarly situated — is not met.

13           For these reasons, the Court DISMISSES Plaintiffs’ equal protection claim. Although the

14    Court is hard-pressed to imagine how Plaintiffs could cure the aforementioned deficiencies in this

15    claim, the Court will allow Plaintiffs an opportunity to amend based on the liberal standard in

16    favor of granting leave to amend. See Lopez, 203 F.3d at 1130.

17                           iii.    Claim Three: Monell Claim

18           Plaintiffs assert a separate cause of action against County Defendants for failure to

19    train/supervise and ratification of procedures in violation of § 1983 based on the constitutional

20    violations alleged in the due process and equal protection claims. (ECF No. 36 at 61.) County
21    Defendants assert this cause of action should be dismissed because Plaintiffs fail to allege the

22    underlying constitutional violations or that any violation occurred as a result of a policy or custom

23    adopted or ratified by a municipal policymaker. (ECF No. 46-1 at 19.)

24           Municipalities cannot be held vicariously liable for the unconstitutional acts of their

25    employees based solely on a respondeat superior theory. Monell, 436 U.S. at 691. Rather,

26    municipalities are only “responsible for their own illegal acts.” Pembaur v. Cincinnati, 475 U.S.
27    469, 479 (1986). “In order to establish municipal liability, a plaintiff must show that a ‘policy or

28    custom’ led to the plaintiff’s injury. The Court has further required that the plaintiff demonstrate
                                                        12
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 13 of 14


 1    that the policy or custom of a municipality ‘reflects deliberate indifference to the constitutional

 2    rights of its inhabitants.’” Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1073 (9th Cir. 2016)

 3    (quoting Monell, 436 U.S. 658; City of Canton v. Harris, 489 U.S. 378, 392 (1989)).

 4            Similarly, “[u]nder [§] 1983, supervisory officials are not liable for actions of

 5    subordinates on any theory of vicarious liability.” Hansen, 885 F.2d at 645–46. However, “[a]

 6    supervisor may be liable if there exists either (1) his or her personal involvement in the

 7    constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful

 8    conduct and the constitutional violation.” Id.

 9            In its prior order, the Court dismissed Plaintiffs’ Monell claim because they failed to plead

10    an underlying constitutional violation. (ECF No. 35 at 18.) Without an underlying constitutional

11    violation, Plaintiffs have no claim against anyone, including County Defendants. Because

12    Plaintiffs again fail to allege an underlying due process or equal protection violation — which

13    form the basis of Plaintiffs’ Monell claim — the Court dismisses this claim. To the extent

14    Plaintiffs are capable of alleging a viable equal protection claim, the Court grants leave to amend.

15    Lopez, 203 F.3d at 1130.

16                    B.      State Claims

17            County Defendants and RTA also move to dismiss Plaintiffs’ five remaining state law

18    claims. (See ECF Nos. 38, 46.) When a federal court has dismissed all claims over which it has

19    original jurisdiction, it may, at its discretion, decline to exercise supplemental jurisdiction over

20    the remaining state law claims. 28 U.S.C. § 1367(c)(3); Carlsbad Tech., Inc. v. HIF Bio, Inc.,
21    556 U.S. 635, 639–40 (2009). Because this Court’s jurisdiction depends on Plaintiffs stating a

22    viable equal protection claim — and the Court has indicated its doubt as to whether Plaintiffs can

23    do so — the Court declines to rule on Defendants’ challenges to Plaintiffs’ remaining state law

24    claims at this time. See Landis v. North Am. Co., 299 U.S. 248, 254 (1936) (stating that courts

25    have inherent power “to control the disposition of the causes on its docket with economy of time

26    and effort for itself, for counsel, and for litigants”).
27    ///

28    ///
                                                           13
     Case 2:18-cv-02918-TLN-DMC Document 51 Filed 09/03/21 Page 14 of 14


 1           IV.     CONCLUSION

 2           For the foregoing reasons, the Court hereby GRANTS County Defendants’ Motion to

 3    Dismiss (ECF No. 46) as follows:

 4           1. Plaintiffs’ due process claim (Claim One) is DISMISSED without leave to amend;

 5           2. Plaintiffs’ equal protection claim (Claim Two) is DISMISSED with leave to amend;

 6           3. Plaintiffs’ Monell claim (Claim Three) is DISMISSED with leave to amend to the

 7           extent Plaintiffs can plausibly allege an underlying equal protection claim; and

 8           4. In the interest of judicial economy, the Court declines to consider Defendants’

 9           arguments regarding Plaintiffs’ remaining state law claims, which depend on

10           supplemental jurisdiction to be heard in this Court.

11    Further, the Court DENIES RTA’s Motion to Dismiss (ECF No. 38) as moot.

12           Plaintiffs may file an amended complaint consistent with this Court’s ruling not later than

13    thirty (30) days from the electronic filing date of this Order. Defendants shall file a responsive

14    pleading not later than twenty-one (21) days thereafter. If Plaintiffs choose not to amend their

15    federal claims, the Court will decline to exercise supplemental jurisdiction over the remaining

16    state claims and dismiss the action.

17           IT IS SO ORDERED.

18    DATED: September 2, 2021

19

20
21                                                     Troy L. Nunley
                                                       United States District Judge
22

23

24

25

26
27

28
                                                        14
